IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


ROBERT KRAVIS,                        )
                                      )
       Defendant-Below/Petitioner,    )
                                      )
      v.                              )    C.A. No. S22A-04-001 MHC
                                      )
JUSTICE OF THE PEACE                  )
COURT 17, and                         )
MHC MCNICOL PLACE                     )
                                      )
      Plaintiff-Below/Respondent.     )

                        MEMORANDUM OPINION
                            Submitted: June 27, 2022
                            Decided: August 26, 2022

              Upon Consideration of Petition for Writ of Certiorari,
                          PETITION DISMISSED.



Olga K. Beskrone, Esquire, Richard H. Morse, Esquire, Community Legal Aid
Society, Inc., Wilmington, Delaware. Attorneys for Defendant-Below/Petitioner.

Jillian M. Pratt, Esquire, Morton, Valihura & Zerbato, LLC, Greenville, Delaware.
Attorney for Plaintiff-Below/ Respondent.




CONNER, J.
                                   INTRODUCTION
(1)      This case arises from a residential landlord-tenant dispute in Lewes,

      Delaware. Following the Justice of the Peace Court’s (the “JP Court”) grant of

      summary possession in favor of Plaintiff-Below/Respondent MHC McNicol

      Place (“Respondent”), Defendant-Below/Petitioner Robert Kravis (“Petitioner”)

      appealed to a three-judge panel in the JP Court, which affirmed. Petitioner then

      filed a Petition for a Writ of Certiorari in this Court seeking an order i) vacating

      the decision below, and ii) remanding the matter to the JP Court for further

      proceedings. Petitioner’s primary contention is that the JP Court committed

      errors of law with regard to discovery and the application of statutory disability

      accommodation law. For the reasons set forth below, the Petition for Writ of

      Certiorari is DISMISSED.




              FACTUAL AND PROCEDURAL BACKGROUND1

(2)      34122 Pinewood Circle, Lewes, Delaware (the “Property”) is a lot in a

      manufactured home community. Petitioner has rented the Property from



1
 The facts under review are found in the two decisions below. See MCH McNicol Place v.
Kravis, Del. J.P., C.A. No. JP17-21-002617, (Dec. 23, 2021) [hereinafter Initial JP Court
Decision at --]. ; see also MCH McNicol Place v. Kravis, Del. J.P., C.A. No. JP17-21-002617,
(Mar. 21, 2022) [hereinafter JP Court Appellate Decision at --].
                                              2
      Respondent for several years pursuant to a written lease. As provided in the lease,

      long term occupants of homes in the community must apply to be residents and

      be approved by Respondent. In addition to Petitioner, Andrew Losonczy

      (“Losonczy,” grandson of Petitioner), and Alison Jacobs (“Jacobs,” girlfriend of

      Losonczy) have lived at the Property for multiple years. Petitioner is elderly and

      suffers from “numerous health aliments.”2 The record established that Losonczy

      and Jacobs “moved in due to their financial problems and their need for housing.

      Following their move in, the grandson and his girlfriend helped provide care to

      him due to problems getting around.”3 In October 2020, Respondent became

      aware of Losonczy and Jacobs’s unauthorized presence in the community and

      they were advised to apply to be residents in order to continue living at the

      Property. From January 2020 to early 2022, Petitioner did not live at the Property

      due to his healthcare treatment, however, Losonczy and Jacobs remained at the

      Property.

(3)       On May 12, 2021, Respondent informed Petitioner in writing that he was in

      violation of his lease because Losonczy and Jacobs were still living at the

      Property unauthorized. Respondent advised Petitioner in writing that he had 12

      days to remedy the lease violation. On June 16, 2021, with Losonczy and Jacobs



2
     Initial JP Court Decision at 2.
3
    Id.
                                             3
      still not having applied to be residents, Respondent sent to Petitioner a notice of

      immediate termination. Respondent then filed an action in the JP Court seeking

      summary possession of the Property.

(4)      On August 12, 2021, the JP Court entered default judgment on behalf of

      Respondent due to Petitioner’s initial failure to appear. Subsequently, the JP

      Court granted Petitioner’s motion to vacate the default judgment. Petitioner then

      filed a motion to dismiss which was denied.

(5)      On December 23, 2021, the JP Court entered judgment granting possession of

      the Property to Respondent. The court stated that summary possession actions are

      governed by the Delaware Landlord-Tenant Code4 and found that Respondent

      complied with the relevant sections of the Code.5

(6)      Petitioner then filed an appeal to a three-judge panel in the JP Court pursuant

      to 25 Del. C. § 5717. The record states that Losonczy and Jacobs “applied to be

      residents in late December 2021 or early January 2022.”6 Their applications were

      denied by Respondent. In February 2022, Petitioner filed discovery motions

      relating to the denial of the applications. “The [c]ourt determined that, because

      the applications were not submitted during the time this action was initiated, nor

      during the timeframe allowed to cure, the information requested [was] not


4
  See generally 25 Del. C. §§ 5101-7114.
5
  See 25 Del. C. § 7016(b)(2).
6
  JP Court Appellate Decision at 2.
                                             4
      relevant.”7 On March 21, 2022, following the appellate trial de novo, the three-

      judge panel affirmed the decision granting summary possession in favor of

      Respondent.

(7)      On April 9, 2022, Petitioner filed a petition in this Court for a Writ of

      Certiorari for review of the JP Court’s decision. On April 11, 2022, Petitioner

      filed a motion for stay of eviction pending this Court’s consideration of the Writ

      of Certiorari. Following briefing and oral argument, the Court temporarily

      granted the motion for stay of eviction.8




                              PARTY CONTENTIONS

(8)      Petitioner contends that it was an error of law for the JP Court to grant

      summary possession in favor of Respondent because State and Federal Fair

      Housing Law required Respondent to allow Losonczy and Jacobs to reside at the

      Property as caregivers for Respondent.9 That is, in Petitioner’s view, Respondent

      was “required, when requested, to make a reasonable accommodation for person

      [sic] with a disability by making reasonable exceptions to rules . . . .”10

      Additionally, Petitioner argues that the JP Court erred as a matter of law in

7
  Id.
8
  Kravis v. Justice of Peace Court 17, 2022 WL 1178471 (Del. Super. Apr. 20, 2022).
9
  6 Del. C. § 4603A(a)(2); accord 42 U.S.C. § 3604(f)(3)(B).
10
   Pet'rs Writ of Cert. ¶ 11.

                                              5
      denying Petitioner’s requests for discovery relating to the denial of the

      applications because that information was relevant to making a reasonable

      accommodation.

(9)      In contrast, Respondent claims that the JP Court “did not err in granting

      possession to [Respondent] despite [Petitioner’s] reasonable accommodation

      request.”11 Particularly, Respondent contends that there was no error of law

      because the requested discovery was “irrelevant to the pending matter,” and

      Respondent “met its burden of proof.”12




                              STANDARD OF REVIEW

(10)      “[T]he power of the Superior Court to issue writs of certiorari, and hear

      causes thereon, has been and is constitutional . . . .”13 Specifically, this

      extraordinary remedy is derived from Article IV, § 7 of the Delaware

      Constitution and is codified in 10 Del. C. § 562.14 For certiorari review to be

      appropriate, “the judgment below must be final, and there must be no other

      available basis for review.”15 If that requirement is satisfied, this Court’s review

11
   Resp't’s Answering Br. at 12.
12
   Id. at 10.
13
   Maddrey v. Justice of Peace Court 13, 956 A.2d 1204, 1209–10 (Del. 2008).
14
   Id at 1209; Munce v. Justice of the Peace Court No. 14, 2019 WL 549581, at *2 (Del. Super.
Feb. 8, 2019).
15
   Matter of Butler, 609 A.2d 1080, 1081 (Del. 1992).
                                              6
     is narrow. “In a summary possession case the Court will look for fundamental

     errors that appear on the face of the record.”16 Such review is limited to

     consideration of “the record to determine whether the lower tribunal exceeded its

     jurisdiction, committed errors of law, or proceeded irregularly.”17 An error of law

     occurs when the lower court “proceeded illegally or manifestly contrary to

     law.”18




                                     DISCUSSION

     A. The Judgment Below is Final

(11)     It is uncontested that the judgment below is final and that no further avenues

     for review are available. Under 25 Del. C. § 5701, the JP Court has jurisdiction

     over summary possession cases regarding real property. A party to the

     proceedings may appeal the JP Court’s initial judgment to a three-member panel

     made up of JP Court Officers, “which shall render final judgment . . . .”19 The

     Code provides no further appellate procedures for such cases.20 Here, after the



16
   Metrodev Newark, LLC v. Justice of Peace Court No. 13, 2010 WL 939800, at *4 (Del. Super.
Ct. Feb. 18, 2010).
17
   Christiana Town Ctr., LLC v. New Castle Cty., 865 A.2d 521, 2004 WL 2921830, at *2 (Del.
Dec. 16, 2004) (TABLE).
18
   Id. (quoting Woolley, Delaware Practice, Volume I, § 939).
19
   25 Del. C. § 5717(a) (emphasis added).
20
   See generally 25 Del. C. §§ 5101-5907.
                                             7
     initial judgment was entered, the three-member panel rendered judgment. Thus,

     there are no further avenues for review.



     B. Grounds for Summary Possession

(12)     The JP Court correctly determined that Respondent had sufficient grounds

     to initiate and prevail in a summary possession action. The Delaware Landlord-

     Tenant Code “regulates all legal rights and remedies that stem from a residential

     rental agreement.”21 Noncompliance with a reasonable rule written in the lease

     concerning use and occupation of the premises is a recognized ground under the

     Delaware Landlord-Tenant Code for maintaining an action for summary

     possession.22 Respondent complied with the requirements of 25 Del. C. §

     7016(b)(2) in terminating the lease and initiating the action for summary

     possession. Moreover, the JP Court applied the correct burden of proof and found

     that Respondent met their burden by a preponderance of the evidence.

     Accordingly, the JP Court did not “proceeded illegally or manifestly contrary to

     law”23 in determining that there were sufficient grounds to grant summary

     possession of the Property to Respondent.




21
   Metrodev Newark, LLC, 2010 WL 939800, at *6; 25 Del. C. § 5101(a).
22
   25 Del. C. § 5702(11); 25 Del. C. § 7018(a); 25 Del. C. § 7024(a)(2); 25 Del. C. § 7016(b)(2).
23
   Christiana Town Ctr., 865 A.2d 521, at *2.
                                                8
     C. Evidentiary Contentions

(13)     On Certiorari review, this Court cannot disturb the finding below that certain

     evidence was not relevant when there is no indication that that the JP Court

     committed an error of law, proceeded irregularly or exceeded its jurisdiction in

     applying the Delaware Rules of Evidence.24 The Delaware Supreme Court has

     stated in the context of discussing Superior Court certiorari review of a JP Court

     decision that, “[i]n the summary possession statute, the General Assembly could

     not have been clearer that summary possession cases should end quickly without

     further evidentiary review.”25

(14)     Here, the JP Court determined that the evidence relating to the residency

     applications and fair housing law was not relevant because the applications were

     not submitted until several months after the summary possession action was

     initiated. The Court will “not weigh evidence or review the [JP Court’s] factual

     findings.”26 While Petitioner may disagree with the JP Court’s relevancy

     determination, there are no fundamental errors on the face of the record.

     Therefore, Petitioner’s evidentiary contentions and the application of allegedly

     relevant disability accommodation statutes are not the proper subject of certiorari

     review.


24
   The Delaware Rules of Evidence apply to JP Court. See D.R.E. 1100.
25
   Maddrey v. Justice of Peace Court 13, 956 A.2d at 1214.
26
   Christiana Town Ctr., LLC v. New Castle Cnty., 865 A.2d at 521.
                                              9
                                CONCLUSION

(15)   After a careful review of the face of the record, the Court holds that the JP

   Court did not exceed its jurisdiction, commit errors of law, or proceeded

   irregularly Accordingly, Petitioner’s complaint for a writ of certiorari is

   DISMISSED and the stay of eviction is lifted.


IT IS SO ORDERED.




                                              /s/Mark H. Conner
                                              Mark H. Conner, Judge



cc: Prothonotary




                                        10